—In an action, inter alia, to recover damages for negligence, the defendants appeal from an order of the Supreme Court, Richmond County (Lebowitz, J.), dated January 29, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*354The defendants did not meet their initial burden of setting forth evidentiary facts sufficient to establish their entitlement to judgment as a matter of law. Thus, the Supreme Court properly denied their motion (see, Fabbricatore v Lindenhurst Union Free School Dist, 259 AD2d 660). Thompson, J. P., S. Miller, Krausman, Florio and Schmidt, JJ., concur.